DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
1b.	Claims 1-3, 5-11, 16-36 are pending and under consideration.
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	All of the objections and rejections of cancelled claims are moot. 
2b.	The amendment has overcome the objection to the disclosure, because the status of the parent non-provisional application 15/760,193 has been updated. 
2c.	The amendment has overcome the objection to claim 21; amended claim 21 ends with a period. 
2d.	Claims 1-3, 5-11, 16-23 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for not enabling the full scope of the claimed invention is withdrawn. Amended claims no longer encompass administering a nucleic acid encoding an anti-IL-7Rα, (4A10 or 2B8).  

Interview Summary:
3.	Ms. Susan Alpert Siegel, (Applicants’ attorney) was contacted by the Examiner to inform her that the claim amendments filed on 26 February 2021 (directed to administration of a monoclonal antibody that binds an extracellular domain of IL-7Rα (and 

EXAMINER’S AMENDMENT:

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Susan Alpert Siegel, (Applicants' Representative) on 20 April 2021.
The application has been amended as follows: 

In The Claims:
Claim 25. (Once amended) The method of claim 1, wherein the monoclonal antibody or antigen binding fragment comprises an Fc domain with one or more glycosylation sites.

Claim 27. (Once amended) The method of claim 25, wherein the monoclonal antibody comprises within the sugar chain at Asn297 of the CH2 domain of the Fc domain. 	
Conclusion:
6.	Claims 1-3, 5-11, 16-36 are allowed.
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        20 April 2021
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647